PER CURIAM:
Robiell Deangelo James petitions this court for rehearing of his earlier appeal. In light of United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and United States v. Hughes, 401 F.3d 540 (4th Cir.2005), we grant the peti*437tion for rehearing and find that the district court plainly erred in imposing a sentence that exceeded the maximum allowed based on facts established by James’ guilty plea. We therefore vacate the sentence and remand for resentencing consistent with Hughes. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED